Citation Nr: 1741171	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-33 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The August 2011 rating decision increased the rating for the Veteran's service-connected PTSD from 10 to 50 percent for the entire rating period - from October 20, 2010.  The Veteran appealed the assigned rating via a May 2012 notice of disagreement.

In October 2016, the Veteran testified at a Board hearing.  A transcript is of record.


FINDING OF FACT

For the entire appeal period, the weight of the evidence shows that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not higher, for PTSD, during the entire appeal period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA provided the Veteran with a notice letter in November 2010, prior to the initial adjudication of his claim.  In addition, all identified, pertinent treatment records have been obtained and considered.  The Veteran identified private treatment from three providers.  Records from two of them were deemed unavailable, after multiple efforts to obtain them.  The Veteran participated in such efforts and has acknowledged that these records are unavailable.  Additionally, the Veteran underwent VA examinations in December 2010 and October 2014 to determine the severity of his service-connected mental health disability.  

As such, the Board will proceed to the merits.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014, as was the case here.  This version of the DSM no longer relies on Global Assessment of Functioning (GAF) scores and thus such evidence will not be considered in evaluating the claim.

Under the General Rating Formula, in pertinent part, the criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran is currently in receipt of a 50 percent rating for his PTSD.  Based on the evidence of record, the Board finds that the criteria for a higher rating of 
70 percent for PTSD have been met.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence shows occupational and social impairment, with deficiencies in most areas.  In detail, the evidence shows that the Veteran has a notably high degree of emotional numbness, guilt, and isolation.  See statement from Dr. W.L., in 10/30/14 VBMS, Medical Treatment Record - Government Facility.  An October 2014 statement from his ex-wife describes a history of sleep impairment, obsessional rituals, impaired impulse control, emotional isolation, and poor communication.  See 10/30/14 VBMS, Buddy / Lay Statement.  At his October 2016 Board hearing, the Veteran reported anxiety, flattened affect, and social isolation, and a history of reckless behavior that ultimately led to his divorce in 1999.  At his VA examinations, he also reported daily intrusive thoughts, trust issues, memory and concentration issues, and hypervigilance.  See 12/16/2010 VBMS, VA examination; 10/30/14 VBMS, VA examination.  At the most recent VA examination, the examiner noted depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Although two VA examiners have characterized the Veteran's occupational and social impairment as resulting in reduced reliability and productivity, the Board finds that the Veteran's symptoms result in deficiencies in most areas and more closely approximate the criteria for a rating of 70 percent.

The Board, however, finds that the record is against a finding of total social/occupational impairment.  In this regard, the evidence shows that the Veteran is divorced and lives alone.  He has grandchildren and has stated that he spends much time with them.  He has also stated that he gets along reasonably well with his ex-wife.  The Veteran has testified that he attends church and has done some volunteer work at church, consisting of helping individuals with substance-abuse issues.  He also attends AA meetings and mental health group therapy.  In 2007, the Veteran suffered a work-related injury that required 5 months of hospitalization.  He has stated that this injury forced him into retirement and that he has not looked for work since then.  The Board notes that the Veteran receives disability benefits from the Social Security Administration, based on multiple fractures and dysphagia due to trauma.  See 01/25/11 VBMS, Medical Treatment Records - Furnished by SSA.  

The Board finds that this evidence weighs against a finding that the Veteran is completely impaired socially and occupationally.  Indeed, while he lives alone, he has a good relationship with his grandchildren, whom he sees with certain regularity, and relatively good relationship with his ex-wife.  The fact that his church tapped him to lead a support group further suggests that his PTSD does not result in total impairment.  In addition, there is no evidence that the PTSD manifests as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or any other symptoms rendering him completely impaired socially and occupationally.  See, e.g., October 2014 VA examination report.

In sum, the Board finds that a 70 percent rating, but not higher, is warranted for the Veteran's PTSD during the entire appeal period.  

ORDER

A rating of 70 percent, but not higher, for PTSD is granted.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


